Squire Sanders (US) LLP 4900 Key Tower 127 Public Square Cleveland, Ohio44114 O+1 F+1 squiresanders.com Exhibit 99.7 August 1, 2013 To Each Person listed on Schedule A attached hereto Re: Ohio Phase-In-Recovery Funding LLC Senior Secured Phase-In-Recovery Bonds Ladies and Gentlemen: We have served as Ohio counsel to Ohio Power Company, an Ohio corporation (“OPCo”), and Ohio Phase-In-Recovery Funding LLC, a Delaware limited liability company (the “Bond Issuer”), in connection with the Bond Issuer’s issuance and sale on this date of $267,408,000 aggregate principal amount of its Senior Secured Phase-In-Recovery Bonds (the “OPCo Bonds”), which are more fully described in the Prospectus Supplement dated July23, 2013.The OPCo Bonds are being sold pursuant to the provisions of the Underwriting Agreement dated July23, 2013, among OPCo, the Bond Issuer and Citigroup Global Markets Inc. and RBC Capital Markets, LLC, as representatives of the underwriters named in ScheduleI to the Underwriting Agreement.The OPCo Bonds are being issued pursuant to the provisions of the Indenture and the Series Supplement (collectively, the “Indenture”), each dated as of August1, 2013, between the Bond Issuer and U.S. Bank National Association, as Trustee (the “Indenture Trustee”). The Securitization Law The General Assembly of the State of Ohio has created and delegated regulatory authority to the Public Utilities Commission of Ohio (the “PUCO”) with respect to each “electric distribution utility,” as defined in Section 4928.01 of the Ohio Revised Code (an “EDU”).The Ohio General Assembly enacted Sections 4928.23 through 4928.2318 of the Ohio Revised Code (together with the provisions of the Ohio Revised Code incorporated by reference therein, the “Securitization Law”), by passage of Amended Substitute House Bill No. 364 effective March 22, 2012.Section 4928.231 of the Securitization Law authorizes any EDU to apply to the PUCO for issuance of a “financing order,” as defined in Section 4928.23(F) of the Securitization Law (a “Financing Order”), authorizing the issuance of phase-in-recovery “bonds,” as defined in Section 4928.23(C) of the Securitization Law (“Phase-In-Recovery Bonds”), to recover uncollected “phase-in costs,” as defined in Section 4928.23(J) of the Securitization Law (“Phase-In Costs”).Section 4928.231 of the Securitization Law provides that a Financing Order may authorize an EDU to impose, charge, and collect “phase-in-recovery charges,” as used in the Securitization Law (“Phase-In-Recovery Charges”), to recover uncollected phase-in costs and “financing costs,” as defined in Section 4928.23(E) of the Securitization Law. 39 Offices in 19 Countries Squire Sanders (US) LLP is part of the international legal practice Squire Sanders which operates worldwide through a number of separate legal entities. Please visit squiresanders.com for more information. August 1, 2013
